Case: 19-13402    Date Filed: 05/19/2020   Page: 1 of 3



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13402
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:17-cr-00207-CAP-CMS-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

KYRIE CAMPBELL,

                                                           Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (May 19, 2020)


Before WILSON, ROSENBAUM and MARCUS, Circuit Judges.

PER CURIAM:

      The government’s motion to dismiss this appeal pursuant to a valid appeal

waiver in Appellant’s plea agreement is GRANTED. As the record reflects,
               Case: 19-13402     Date Filed: 05/19/2020    Page: 2 of 3



Campell knowingly and voluntarily waived his right to appeal his sentence

pursuant to the provision in his plea agreement. At the hearing, the district court

specifically asked Campbell about the appeal waiver provision, the government

read aloud the full appeal waiver, and the court asked Campbell if he agreed with

the government’s description and understood it, to which he responded that he

understood the waiver and the rights he was giving up. Thus, Campbell knowingly

and voluntarily waived his right to appeal his sentence, except within the

exceptions defined in the waiver. See United States v. Bushert, 997 F.2d 1343,

1350-51 (11th Cir. 1993) (holding that a sentence appeal waiver will be enforced if

it was made knowingly and voluntarily).

      In addition, none of the exceptions to Campbell’s appeal waive apply. He

does not allege an upward departure or variance above his guideline range

calculated by the district court, or ineffective assistance of counsel, nor did the

government initiate this appeal. As for Campbell’s argument that he should be

able to appeal the substantive unreasonableness of his sentence, that claim is not

one of the provided exceptions to his appeal waiver. Further, his arguments about

not enforcing appeal waivers generally are foreclosed by our binding precedent

holding that appeal waivers will be enforced if made knowingly and voluntarily,

and he does not identify a reason specific to him about why his plea agreement’s

appeal waiver should not be enforced. See id.


                                           2
               Case: 19-13402    Date Filed: 05/19/2020   Page: 3 of 3



      Thus, we grant the government’s motion to dismiss, and deny its request for

an extension of time to file a response brief as moot.

      DISMISSED.




                                          3